Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: The most relevant prior art reference of US 6,319,121 B1 to Yamada et al neither anticipates nor renders obvious the following limitations when interpreted in the context of the corresponding claims:
Re claims 1, 19, 20, “wherein the user is eligible for the reward, storing the reward in association with the user, wherein association between the reward and the user is maintained after termination of the mode of the game part”.
With respect to 35 USC 101 eligibility, the Examiner finds that the instant claims define novel and unobvious functions required to be executed by specially-programmed computing devices. The Examiner notes that In re Lowry, 32 F.3d 1579 (Fed. Cir. 1994) established that, “if a machine is programmed in a certain new and unobvious way, it is physically different from the machine without that program”. The special-purpose programmed computing device of the instant claims is a particular machine that is integral to the practice of the invention and under steps 2A and 2B of the subject matter eligibility test, such qualifies as statutory subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715